IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RICHARD LEE SIMKINS, III,

Plaintiff,
Case No. 3:18-cv-309

JUDGE WALTER H. RICE

V.
GRANDVIEW HOSPITAL, et a/.,

Defendants.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #159);
OVERRULING PLAINTIFF'S OBJECTIONS THERETO (DOC. #160);
SUSTAINING PLAINTIFF'S UNOPPOSED MOTION TO
VOLUNTARILY DISMISS COMPLAINT AGAINST ALL REMAINING
DEFENDANTS WITHOUT PREJUDICE (DOC. #158); OVERRULING
WITHOUT PREJUDICE AS MOOT ALL OTHER PENDING MOTIONS
(DOCS. ##125, 130, 133, 142, 147, 152); JUDGMENT TO ENTER
IN FAVOR OF DEFENDANTS AND AGAINST PLAINTIFF;
TERMINATION ENTRY

 

On October 4, 2019, United States Magistrate Judge Michael J. Newman
issued a Report and Recommendations, Doc. #159, recommending that the Court
sustain Plaintiff's unopposed Motion to Voluntarily Dismiss Complaint Against All
Remaining Defendants Without Prejudice, Doc. #158, and overrule all other
pending motions as moot.

Plaintiff filed timely “Objections” to the Report and Recommendations, Doc.
#160, asking only that the Court set a time period, /.e., 90 days, for him to perfect

service of the First Amended Complaint in Simkins v. Mcintosh, Case No. 3:19-cv-
227, which was filed against many of the same Defendants, and to tax all costs of
the earlier, above-captioned lawsuit to attorney Timothy Pepper. The Kettering
Health Network (“KHN”) Defendants filed a memorandum in opposition, noting that
Plaintiff identified no basis for taxing their attorney, Timothy Pepper, with costs.

The Court ADOPTS Magistrate Judge Newman’s Report and
Recommendations, Doc. #159, in their entirety, and SUSTAINS Plaintiff's
unopposed Motion to Voluntarily Dismiss Complaint Against All Remaining
Defendants Without Prejudice, Doc. #158. The Court OVERRULES WITHOUT
PREJUDICE AS MOOT the following pending motions: Docs. ##125, 130, 133,
142, 147 and 152.

The Court OVERRULES Plaintiff's “Objections” to the Report and
Recommendations, Doc. #160. Plaintiff has identified no basis for charging
attorney Timothy Pepper with the costs of this action. That request is meritless.
Plaintiff’s request that the Court set a deadline for him to perfect service of the
First Amended Complaint in Simkins v. McIntosh, Case No. 3:19-cv-227, will be
addressed by separate Order in the appropriate case.

Judgment shall be entered in favor of Defendants and against Plaintiff.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.
Date: October 29, 2019 { Jeter Bey

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
